Citation Nr: 0418793	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1972 to June 
1975.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in May 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran also originally appealed a claim for service 
connection of a sleep disorder, however, in a December 2003 
statement he withdrew this claim.  This issue, therefore, is 
no longer before the Board.    

The veteran testified before a Board hearing in December 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After reviewing the claims folder, the Board finds that 
additional evidentiary development is needed prior to further 
consideration of this appeal.  In that regard, it is noted 
that at his December 2003 hearing, the veteran indicated that 
he had been in receipt of disability benefits from the Social 
Security Administration (SSA) for the past couple years.  He 
stated that the disability benefits were granted due to his 
claimed heart problems.  An attempt must be made to obtain 
these records under 38 U.S.C.A. § 5103A (West 2002); see also 
Baker v. West, 11 Vet. App. 163 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

In addition, the veteran indicated that he had received 
treatment at a VA hospital and a VA clinic for his heart but 
no VA medical records are included in the record.  VA is held 
to have constructive notice of documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  Review the record and take any 
necessary action to ensure compliance 
with all VCAA notice and assistance 
requirements.  Ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1):  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  Request copies of the veteran's 
treatment records from the VA facilities 
in Columbia, South Carolina, to include 
the hospital and the Sumter Clinic, 
especially involving a Doctor Denney.  
All records so received should be 
associated with the claims file.

3.  Contact the SSA and secure a copy of 
the decision rendered awarding the 
veteran Social Security disability 
benefits, as well as copies of all 
supporting medical records utilized in 
making that decision and in determining 
the veteran's continued entitlement to 
SSA disability benefits (if any).

4.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted.  If deemed 
appropriate, a nexus opinion should be 
obtained.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 
  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


